             Case 1:17-cv-01533-TSC Document 90 Filed 05/27/21 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                  )
 HAMED SUFYAN OTHMAN                              )
 ALMAQRAMI, et al.,                               )
                                                  )
                 Plaintiffs/Petitioners,          )
                                                  )
        v.                                        )       Civil Action No. 1:17-cv-01533-TSC
                                                  )
 ANTONY J. BLINKEN, in his official               )
 capacity as Secretary of State, et al.,          )
                                                  )
                 Defendants/Respondents.          )
                                                  )

                                           JOINT STATUS REPORT

        The parties, by and through undersigned counsel, respectfully submit this Joint Status Report

to comply with this Court’s order of January 28, 2021, holding this case in abeyance until further order

of the Court. Since their last joint status report of April 27, 2021, the parties have continued their

discussions about an alternative resolution of the case. Specifically, the parties conferred telephonically

on May 11 and 21, 2021. During those conversations, the parties agreed that the best path toward

finding an alternative resolution will involve a joint motion for clarification. The parties are currently

working on that endeavor.

        In further compliance with this Court’s order of January 28, 2021 and its recurring 30-day

reporting period, the parties will update the Court on their progress by no later than June 28, 2021.




                                                      1
            Case 1:17-cv-01533-TSC Document 90 Filed 05/27/21 Page 2 of 3



Dated: May 27, 2021                       Respectfully submitted,

/s/ Matthew E. Price                      /s/ Joshua S. Press
Matthew E. Price                          JOSHUA S. PRESS
Noah B. Bokat-Lindell                     Steven A. Platt
JENNER & BLOCK LLP                        Senior Litigation Counsel
1099 New York Ave. NW, Suite 900          United States Department of Justice
Washington, DC 20001                      Civil Division
(202) 639-6000 – Telephone                P.O. Box 868, Ben Franklin Station
(202) 639-6066 – Fax                      Washington, DC 20044
mprice@jenner.com                         Phone: (202) 305-0106
                                          joshua.press@usdoj.gov
Counsel for Plaintiffs
                                          Counsel for Defendants




                                          2
          Case 1:17-cv-01533-TSC Document 90 Filed 05/27/21 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 27, 2021, I electronically filed the foregoing document with the

Clerk of the Court by using the CM/ECF system, which will provide electronic notice and an

electronic link to this document to all attorneys of record.


                                    By: /s/ Joshua S. Press
                                       JOSHUA S. PRESS
                                       Senior Litigation Counsel
                                       United States Department of Justice
                                       Civil Division




                                                   3
